                                                                                                                            e
                                                                                              rJFRK'
                                                                                                   B OFFICEU         t
                                                                                                             .S.Dl
                                                                                                                 S1.GOURT
                                                                                                     AT ROM OKE,VA     '
                                                                                                                FILED
                                 IN THE UNITED STATES DI:TRICT COURT                                     FEB 1# 112
                                FOR THEW ROANOKE
                                         ESTERN DIDI
                                                  STRI
                                                   VISI
                                                      CT
                                                       ONOFVIRGINIA
                                                                                                   BYJU    6.     LEM cLE
                                                                                                                   .
                                                                                                     :
*                                                                                                         DEPU-P 'CLE
       ::745 MAN '%FooKG
       a In l t
                                                              Ci
                                                               vilActionNo 7'
                                                                            fl
                                                                             q l9
                                                                                .
                                                                                    -
                                                                                    .

     V.

                     Axb            h a&b              z9.
       e en an S .
                                            VERIFIED STATEM ENT

            1,the nlaintiff in this action,have been advised of the renuirem ents regarding
     exhaustion ofadm inistrative remediesas outlined in42 U.S.C.1997e'and now submitthis
     verified statement.           '
     (Choose only ):
             '
                 Ihaveexhauqtedmyadmiqistrativeremedieiastoeachoftheclaimsraised
                     '


                          in my qomRlalntby appeallng my claim stp the highestavailable Ievelofthe
                          admlnlstratlve remediesprocedures.Coplesoftherecordoftheproceedings
                          are attached to thls statement.
                         Ihave attempted to exhaustmy adm inistrati
                                                                  ve remedi:s butmy grieMance
                         wa
                         I srejeqtedasuntimely.lhaveappealedthatdetqrMlnationtothehlghest
                          evelavallablp. Ihave aflachéd docum entation venfyipg my attempts to
                         exhaustadm lnistrative rem edles.                                                 '
@                        There are no administlatiye remedies available to me atthis time,either
                         because the issue Irals: Is nonqrievableaorbecause there ls no grievance
                         procedure atthe corrçctlonalfaclli
                                                          tyatwhich lam confiqed. Ihave attnched
                         docum entation verifylng my attempts to exhaustadminlstrative remedles.

                 .       This cause ofaction arose at'                                   ,and lam now being
                          hoçsed atanotherfacility,                                     . Ther:fore,Ido not
                         belleve Ihave adm inistralike reme Ies avala e a               is time.

           làffirm thMt Iam the plaintiffin this action and Iknow the contentofthe above '
     jtqtement;thatitIstrue ofmx oFn knpwledge,eyceptastothose m attersthatare stMted
     In ltto be based on my 0W n Informatlon and bellef'
                                                       ,and to those m atters,lalso belleve
     them tobe true. Ideclare underpenaltyofperjurythatthe foregoing istrue andcorrect.
                                                                      '
                                                                  .




@
             Ani
               nmatewhohasbeentransferredfrom oneMrginlaDepadmentofCorrectionsprisonfacil
                                                                                        ityto anothermaystilbe
     abletö7:19-cv-00169-JLK-JCH
    Case   fil
             egriekanceswherethe causecfacticnDocument
                                              arose.   3 Filed 02/14/19 Page 1' of 1 Pageid#:
                                                                                      .       148
